UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 28, 2010 SYMBOLLON PHARMACEUTICALS, INC. (Exact name of Registrant as specified in its charter) Delaware 0-22872 36-3463683 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 99 West Street, Suite J, Medfield, Massachusetts 02052 (Address of principal executive offices)(Zip Code) (508) 242-7500 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13-4(c)) Item 4.01Changes in Registrant’s Certifying Accountant. On July21, 2010, Symbollon Pharmaceuticals, Inc. (the “Company”) was notified that effective July20, 2010, McGladrey& Pullen, LLP (“McGladrey”) acquired certain assets of Caturano and Company, Inc. (formerly Caturano and Company, P.C.), the Company’s independent registered public accounting firm (“Caturano”), and substantially all of the officers and employees of Caturano joined McGladrey.As a result, on October 28, 2010, Caturano resigned as the independent registered public accounting firm for the Company. The Company is currently evaluating plans for the successor auditor. The audit report of Caturano on the financial statements of the Company for the period ending December31, 2009 did not contain an adverse opinion or a disclaimer of opinion, and was not qualified or modified to the uncertainty, audit scope or accounting principles, except that it did contain an explanatory paragraph disclosing the uncertainty regarding the ability of the Company to continue as a going concern. During the most recent fiscal period ended December31, 2009 and through October 28, 2010 there were: (1)no disagreements between the Company and Caturano on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedures, which disagreements, if not resolved to the satisfaction of Caturano would have caused them to make reference thereto in their reports on the Company’s financial statements for such years, and (2)no reportable events within the meaning set forth in Item304(a)(1)(v) of Regulation S-K. The Company has provided Caturano a copy of the disclosures in this Form 8-K and has requested that Caturano furnish it with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with the Company’s statements in this Item4.01(a).A copy of the letter dated October 28, 2010 is filed as Exhibit 16.1 to this Form 8-K. Item 9.01.Financial Statements and Exhibits (d)Exhibits. Letter from Caturano and Company,Inc. dated October28, 2010. 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. October 28, 2010 SYMBOLLON PHARMACEUTICALS, INC. By:/s/ Paul C. Desjourdy Paul C. Desjourdy President, Chief Executive Officer and Chief Financial Officer 2 INDEX TO EXHIBITS Exhibit No. Description Page No. Letter from Caturano and Company,Inc. dated October28, 2010. E-1
